Case 2:18-cV-01310-I\/|RH Document 52-1 Filed 12/04/18 Page 1 of 5

EXHIBIT A

Case 2:18-cv-01310-I\/|RH Document 52-1 Filed 12/04/18 Page 2 of 5

 

From: Craig L. Fishman, Esq. <c|f@ssf-|awfirm,com>

Sent: Thursday, November 29, 2018 4:20 PM

To: Marie Jones

Cc: 'joe@charltonlawyers.com'; 'ji|\sinatra@yahoo.com'; 'sjm@oma||eyandmag|ey.com';
'jswistak@c-w|aw.com‘; 'smstreiblawfirm@hmbn.com’; 'mhoffman@tucker|aw.com';
Maria Pipak

Subject: RE: Case 2:18~cv-01310-MRH FLOOD et al v. VILLEGAS et al

l read the cases you cited and disagree with your legal conclusion about the DA's office not being a
proper party. The County is not an attorney and cannot set legal policy or it would be guilty of the
unauthorized practice of |aw, and the DA would be committing a violation of the Rules of Professiona|
Conduct if the office was supervised by a non-attorney.

l ‘ l ‘ ) ‘
k \ L
Nlll'li\`l)l€ll()\'l(fll SllIlNl||1R1)\'l(f|l g\ l"l.\`ll.\l.~\.\`

CRAlG L. FlSHMAN, ESQ.

ACC|DENT & lNJURY LlTlGAT|ON
ClV|L TRIAL EXPERT

sHENoERovch, sHENoERov\cH & FisHMAN, vr=».c.
429 4“" AvE, 11‘m FLooR, PiTTsBuRGH, PA15219

PHONE: 412-391~7610 / FAX: 412-591-1126
WWW.SSF-L.AWF|RM.COM

From: l\/larie Jones <l\/Uones@jonespassode|is.com>

Sent: Thursday, November 29, 2018 4:05 PM

To: Craig L. Fishman, Esq. <c|f@ssf-lawfirm.com>

Cc: 'joe@char|tonlawyers.com' <joe@charlton|awyers.com>; 'jil|sinatra@yahoo.com' <ji|lsinatra@yahoo.com>;
'sjm@oma|leyandmag|ey.com' <sjm@oma||eyandmag|ey.com>; 'jswistak@c-w|aw.com' <jswistak@c-wlaw.com>;
'smstreib|awfirm@hmbn.com' <smstreiblawfirm@hmbn.com>; 'mhoffman@tucker|aw.com'
<mhoffman@tucker|aw.com>; l\/laria Pipak <lVlPipak@jonespassodelis.com>

Subject: RE: Case 2:18-cv-01310-|\/lRH FLOOD et al v. VlLLEGAS et al

Craig,

l'd hoped we did not have to (at least ) include the argument on the DA's Office, as it is pretty straightforward. And that
is the purpose of the court's order l think, so parties confer and then we do not have to include unnecessary arguments.

On the position of the parents in the equal protection claim, l would likely plan to use your note (with the motion) to

show you wi|| not be arguing against our position that they do not have this claim themselves Let me know ifl missed
something there.

Case 2:18-cv-01310-I\/|RH Document 52-1 Filed 12/04/18 Page 3 of 5

As for the extension, l have no objection.
Marie

Please visit our newly redesigned website at www.'|one_spassodejis.com

ii]onesPassodelisM

$ui! ¥owef, twice 341& ‘.`i‘-i§? ilth ideas i"ii\$imr§h., F‘A ti;‘t%
m§g,;§§;;;»,»; §W§enwp»smdmmm

Marie Mi|ie Jones

Attorney at l_aw

Martindale-Hubbe|l“-° AV Peer Review Rated Preeminent"“
www.`ones assode|is.com

 

This transmission is intended for the use of the individual or entity to which it is
addressed and may contain information that is privileged, confidential, and exempt
from disclosure under applicable |aw. if you are not the intended recipient, or the
employee or agent responsible for delivering the message to the intended recipient,
communication is strictly prohibited. |f you have received this communication in error,
please notify the sender immediately by e-mail or telephone and permanently delete
any electronic or printed version and attachments. Thank you.

 

From: Craig L. Fishman, Esq. [mailto:c|f@ssf-lawfirm.com]
Sent: Thursday, November 29, 2018 3:32 PM
To: Marie Jones

Cc: 'joe@char|tonlawyers.com'; 'ji||sinatra@yahoo.com'; 'sjm@oma||eyandmagley.com'; 'jswistak@c-w|aw.com';
'smstreiblawfirm@hmbn.com'; 'mhoffman@tuckerlaw.com'; Maria Pipak
Subject: RE: Case 2:18-cv-01310-MRH FLOOD et al v. VILLEGAS et al

l\/|arie,

| am unwilling to dismiss But|er County and the Butler County DA at the current time. l may amend
the Complaint once l see the Ru|e 12 motions that are filed.

The parents are not bringing individual federal law claims (they are bringing those claims on behalf of
their minor son). Their individual claims are limited to the state law causes of action in the
Complaint.

To all counsel,

l am anticipating a multitude Ru|e 12(b)(6) and 12(b)(7) motions. The court’s scheduling order
requires a response in 14 days. |’m in Florida from December 8 -15, and we are off work for
Christmas and New Year’s Day so | am requesting an extension until January 11, 2019 to respond to
the motions. Please let me know if you object and | will note it in the motion for extension of time that
l intend to file with the court. Thanks.

Case 2:18-cv-01310-l\/|RH Document 52-1 Filed 12/04/18 Page 4 of 5

l ‘ l ‘ ) ‘
\ | ‘
\ \ t
SNH.'\`I)|€RU\’MZ|I Sill-§;\DERU\’|(I|| t\ Fl!'&ll\lr\.\`

CRA|G i... FlSHlVlAN, ESQ.

ACC|DENT & lNJURY LlTlGAT|ON
ClV|L TR|AL EXPERT

sHENDERovch, sHENoERovicH & FlsHMAN, P.c.
429 4TH AvE, 11TH FLooR, PiTTsBuRoH, PA15219

PHONE: 412-391-7610 / FAX: 412-391-1126
WWW.SSF-LAWF|RM.COM

 

From: Marie Jones <l\/lJones@ionespassodelis.com>
Sent: Thursday, November 29, 2018 3:09 PM

To: Craig L. Fishman, Esq. <clf ssf-lawfirm.com>
Cc: 'joe@charltonlawyers.com' <ioe@charlton|awyers.com>; 'ji||sinatra@yahoo.com' <`il|sinatra ahoo.com>;
'sjm@omalleyandmag|ey.com' <sim@omal|eyandmaglev.com>; 'jswistak@c-wlaw.com' <'swistak c-wlaw.com>;
'smstreiblawfirm@hmbn.com' <smstreib|awfirm@hmbn.com>; 'mhoffman@tucker|aw.com'
<mhoffman@tuckerlaw.com>; l\/laria Pipak <l\/lPipak@ionespassodelis.com>

Subject: Case 2:18-cv-01310-i\/lRH FLOOD et al v. V|LLEGAS et al

As required by Judge Hornak’s Standing Order and Procedures on Civil Motion Practice, l write to inform you that we

plan on filing a l\/lotion to Dismiss with respect to the County Defendants next week. l am copying all defense counsel to
give notice as well.

With respect to the County Defendants, the Complaint appears to allege a claim by all P|aintiffs against the District
Attorney's Office and the County for a violation of P|aintiffs’ equal protection rights. lt is our position that the Complaint
is deficient in its entirety with respect to this claim.

Re|ative to the County parties sued, to the extent P|aintiffs bring this claim against the District Attorneys' Office, this
party is improper. The District Attorney’s Office is not a separate legal entity for the purposes of Section 1983 liability
and, therefore, should be dismissed. Reitz v. County of Bucks, 125 F. 3d 139, 144 (3d Cir. 1997); Tavenner v. Shaffer,
2008, WL 4861982, at *4 (NOV. 6 2008).

Further, the claim as brought by the parents individually is also improper. There are no allegations that the parents
suffered any violation of their own equal protection rights. Though it is alleged that the parents suffered incidental
monetary damages stemming from the alleged violation of T.F.'s constitutional rights, it is well established that such
incidental damages do not give rise to constitutional violations and that parents lack standing to bring individual claims
under Section 1983 based solely upon deprivation of a child's constitutional rights. More/ v. Smith, 2017 WL 332 6975,

at *2 (l\/l.D. Pa June 27, 2017); Fran/</in v. Borough of Carteret Police Dep't, 2010 WL 4746740, at *4 (D.N.J. Nov. 15,
2010).

Turning to the substantive merits, the Complaint does not set forth a municipal liability claim. lt appears P|aintiffs
premise this claim on a County policy; however, the Complaint fails to identify a specific policy nor demonstrates any
ongoing behavior or knowledge to give rise to an actionable policy. Wil/iams v. Ve/ez, CV 16-1593, 2017 WL 2002015 at
*4 (E.D. Pa. Nlay 12, 2017). Further, the Complaint fails to identify any County policymaker who could satisfy the

Case 2:18-cv-01310-l\/|RH Document 52-1 Filed 12/04/18 Page 5 of 5

requirement of municipal liability. To the extent P|aintiffs attempt to claim that the DA or an ADA had final policymaking
authority, this position would also fail as the case law makes clear the actions alleged by prosecutors are prosecutorial in
nature (and subject to prosecutorial immunity) and, therefore, cannot represent a policy of the County to give rise to
municipal liability. Connick v. Thompson, 563 U.S. 51, 62 (2011).

Additional|y, to the extent P|aintiffs frame the claim as a “c|ass of one" equal protection claim, that claim must also fail.
While P|aintiffs allege T.F. was treated differently than the girls who made the complaints, as he was prosecuted but
they were not, on the face of the Complaint, it is obvious that the girls and T.F. are not comparators/simi|ar|y situated as
required to state a claim. P|aintiffs do not and, frankly, cannot allege that T.F. was treated differently than another
person about whom the police received complaints ofa||eged sexual assau|t. Nor does P|aintiffs' Complaint sufficiently
state that the ADA's actions were intentional with ill-will or that he acted without a rational basis as required.

We may also raise that relative to any claim related to the first incident described, plaintiffs waive that claim or are
otherwise barred from raising it due to their agreement/consent on the disposition of charges related to that incident.

|n accordance with the Court’s Standing Order, please let me know your position with respect to our planned motion.
Thank you,
Marie

Please visit our newly redesigned website at www.'ones assodelis.com

Elilonesl’assoclelismt

Guif Yewer, Suite 34§0, '?{J'? Grant Street, Pittsburgh, PA 15219

ii 4¥ 231 5,72?2 l www,}onespassode|istc:om

 

Marie Mi|ie Jones
Attorney-at-Law
Nlartindale-Hubbell® AV Peer Review Rated Preeminent“‘

www.ionespassodelis.com

This transmission is intended for the use of the individual or entity to which it is
addressed and may contain information that is privileged, confidential, and exempt
from disclosure under applicable law. if you are not the intended recipient, or the
employee or agent responsible for delivering the message to the intended recipient,
communication is strictly prohibited. if you have received this communication in error,
please notify the sender immediately by e-mail or telephone and permanently delete
any electronic or printed version and attachments. Thank you.

